



Exhibit 10.1
TRANSITION AGREEMENT
This TRANSITION AGREEMENT (as amended, restated, updated or modified from time
to time, this “Agreement”), dated as of April 23, 2019 is entered into by and
among CNI NRE Advisors, LLC, a Delaware limited liability company (the “Asset
Manager”), Colony Capital Operating Company LLC, a Delaware limited liability
company (the “Asset Manager Parent”, and together with Asset Manager, the “Asset
Manager Parties”) and NorthStar Realty Europe Corp., a Maryland corporation (the
“Company” and together with the Asset Manager Parties, the “Parties”).
R E C I T A L S:
WHEREAS, the Asset Manager provides certain services to the Company and its
Subsidiaries pursuant to that certain Amended and Restated Asset Management
Agreement, dated as of November 9, 2017 by and between the Company and the Asset
Manager (as amended, restated, updated or modified from time to time, the “Asset
Management Agreement”), as amended by that certain Amendment No. 1 dated as of
November 7, 2018 (the “Amendment”).
WHEREAS, pursuant to the Amendment, the Asset Manager and the Company agreed to
promptly formulate a management transition and retention program to induce the
employees of the Asset Manager and its Affiliates set forth on Exhibit A thereto
to continue providing certain services to the Company through the Termination
Date (as defined below) and substantially similar services to the Company
following the Termination Date which shall be executed simultaneously hereto
(the “Employee Transition Agreement”).
WHEREAS, pursuant to the Amendment, the Asset Manager and the Company agreed to
negotiate in good faith to execute a definitive transition services agreement,
pursuant to which the Asset Manager and its Affiliates will provide, or cause to
be provided, to the Company certain services on a transitional basis for up to
nine (9) months following the Termination Date.
WHEREAS, the Company is currently utilizing its commercially reasonable efforts,
consistent with the fiduciary duties of the Strategic Review Committee (the
“SRC”) and the Board of Directors of the Company, to enter into a definitive
agreement providing for an NRE Change of Control (as defined in the Asset
Management Agreement) (the “Sale Process”).
WHEREAS, the Company has agreed to pay the 2018 Incentive Fee (as such term is
defined in the Asset Management Agreement) in cash in consideration of the Asset
Manager Parties agreeing to this Agreement and the Employee Transition
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
ARTICLE I




--------------------------------------------------------------------------------








DEFINITIONS; INTERPRETATION


Section 1.1    Definitions. For the purposes of this Agreement, each of the
following terms shall have the following respective meanings:
“Affiliate” means, with respect to a Person, any other Person that either
directly or indirectly controls, is controlled by or is under common control
with the first Person. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting interests, by
contract or otherwise. For the avoidance of doubt, for purposes of this
Agreement, none of the Company or any of its Subsidiaries shall be considered an
Affiliate of the Asset Manager, the Asset Manager Parent or any of their
respective Subsidiaries.
“Business Day” means a day other than Saturday, Sunday or other day on which
commercial banks in New York, New York, United States of America are required to
or may be closed.
“Change of Control Termination Date” means the date of the completion of an NRE
Change of Control and termination of the Asset Management Agreement.
“Common Stock” means the Company’s common stock, par value $0.01 per share.
“Confidential Information” means all proprietary and confidential information of
a Party or its Subsidiaries concerning the business, business relationships
(including prospective customers and business partners) and financial affairs of
such Party and its Subsidiaries, in each case whether or not in writing and
whether or not labeled or identified as confidential or proprietary, including
inventions, trade secrets, technical information, know-how, product and pricing
information and plans, research and development activities, marketing plans and
activities, customer, supplier and prospect information, employee and financial
information, and information disclosed by third parties of a proprietary or
confidential nature or under an obligation of confidence.
“Counterparty” means any potential counterparty to an NRE Change of Control
identified to the Asset Manager Parties by the SRC.
“Governmental Authority” means any federal, state, local or foreign government,
any court, tribunal, administrative agency or commission or other governmental
or other regulatory authority or agency, whether federal, state, local, foreign
or supranational, and any arbitral body.
“Law” means any order or any federal, state, local, foreign, supranational or
international law, statute, treaty, convention or ordinance, common law, or any
rule, regulation, standard, directive, requirement, policy, license or permit of
any Governmental Authority.
“Liability” means any liability, cost, expense, debt, guarantee, assurance,
commitment or obligation of any kind, character, or description, and whether
known or unknown, accrued or


-2-





--------------------------------------------------------------------------------




unaccrued, absolute, fixed, contingent or otherwise, asserted or unasserted,
matured or unmatured, liquidated or unliquidated, due or to become due and
whenever or however arising.
“Person” means an individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, trust or other entity or organization of any kind, including a
Governmental Authority.
“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or ownership interests having by their terms
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions (or, in the case of a partnership, a
majority of the general partnership interests) is directly or indirectly owned
or controlled by such Person or by one or more of its Subsidiaries. For the
avoidance of doubt, for purposes of this Agreement, none of the Company or any
of its Subsidiaries shall be considered a Subsidiary of the Asset Manager, the
Asset Manager Parent or any of their respective Subsidiaries.
“Termination Date” has the meaning set forth in the Amendment.
ARTICLE II
TRANSITION
Section 2.1    NRE Change of Control. In furtherance of the Sale Process,
promptly following the request of the SRC, the Asset Manager Parties agree to
negotiate in good faith with any Counterparty to amend this Agreement to provide
transition services to such Counterparty following an NRE Change of Control on
terms and conditions no less favorable to such Counterparty than those set forth
in Article III through Article V, substituting the Change of Control Termination
Date for the Internalization Termination Date, and to negotiate in good faith
any such other changes and modifications to the Services as reasonably requested
by a Counterparty (including the elimination of Services).
Section 2.2    NRE Internalization. From and after the Triggering Date (as
defined in the Amendment), the Company may deliver written notice (the
“Internalization Notice”) to the Asset Management Parties that the Company
intends to internalize management of the Company (the “Internalization”). The
Internalization Notice shall set forth the date on which the Internalization
shall occur (the “Internalization Termination Date”), which date shall not be
less than seventy-five (75) days after the date of the Internalization Notice
and must be on or before the Outside Date (as defined in the Amendment).
Concurrent with the delivery of the Internalization Notice, the Company shall
deliver written notice of those NRE Employees (as defined in the Employee
Transition Agreement) to which it is offering employment. Following delivery of
the Internalization Notice and prior to the Internalization Closing Date, both
parties will cooperate in good faith to take all actions reasonably required to
facilitate the Internalization, including such actions as are related to some or
all of the NRE Employees becoming employees of the Company. On the
Internalization Termination Date, (i) the Company shall hire all persons who
have accepted the offers of employment (the “Company Employees”), (ii) all
Company Employees shall move to segregated office space provided pursuant to
this Agreement (and vacate the office space of the Asset Manager Parties within
five (5) Business Days of the Internalization Closing Date, (iii) the Company
shall pay to the Asset Management Parties in cash the Termination Payment (as
defined in the Amendment) and


-3-





--------------------------------------------------------------------------------




(iv) the Asset Management Agreement shall terminate. For the avoidance of doubt,
the Internalization Termination Date must occur on or prior to the Outside Date.
On the Internalization Termination Date, if any, the signature pages of the
Asset Management Parties and the Company to the Internalization Agreement set
forth on Exhibit C that are currently held in escrow will be released and be
deemed delivered to the other parties and effective.
Section 2.3    Effectiveness. Other than in respect of the Section 2.1 and the
second sentence of Section 2.2, this Agreement and the transactions contemplated
herein shall be conditioned upon the occurrence of the Termination Date. In the
event that the Termination Date does not occur on or prior to the Outside Date,
this Agreement shall automatically terminate without any further action by any
party and shall be void ab initio.
ARTICLE III
TRANSITION SERVICES
Section 3.1    Services. Subject to the terms and conditions of this Agreement,
beginning on the Internalization Termination Date, and for the nine (9) month
period immediately following the Internalization Termination Date (the “Services
Period”), at the request of the Company, the Asset Manager Parties shall
provide, or cause to be provided, to the Company and its Subsidiaries (i) any
service provided by the Asset Manager Parties during the twelve (12) month
period immediately prior to the date hereof and requested by the Company during
the first three (3) months immediately following the date hereof which the Asset
Manager Parties are able to provide using commercially reasonable efforts
(excluding for the avoidance of doubt services predominately provided by
individuals hired by the Company or any of its Subsidiaries), for a time period
of nine (9) months, or a shorter period, if agreed by the parties, and a fee to
be reasonably agreed by the parties (provided if the parties are unable to agree
the fee for such services shall be as set forth in Section 4.1), and (ii)
services necessary or reasonably required to transition the services described
in clause (i) from the Asset Manager Parties to the Company or its Subsidiaries
(each such service, a “Service,” and collectively, the “Services”).
Section 3.2    Provision of Services.
(a)    Provision of Services. The Asset Manager Parties acknowledge and agree
that the operations of the Company are conducted through various Subsidiaries,
which shall also be entitled to receive the Services as contemplated by this
Agreement. The Company acknowledges and agrees that the Services to be provided
hereunder may be provided, directly or indirectly, through one or more
Subsidiaries of either Asset Manager Party or third party contractors,
subcontractors, licensors, vendors, outsourcers or other third party service
providers (each such third party, a “Third Party Service Provider”); provided
that, without the prior written consent of the Company, no Services shall be
provided by a Third Party Service Provider unless such Third Party Service
Provider was utilized to provide such Services under the Asset Management
Agreement during the twelve (12) months prior to the Internalization Termination
Date or such Third Party Service Provider is being utilized for substantially
similar Services for the entire business of the Asset Manager Parties and their
Subsidiaries and not solely and specifically for the operations of the Company;
provided further, that the Asset Manager Parties shall be ultimately responsible
for the provision of the Services in accordance with this Agreement. The Company
acknowledges and agrees that the Services are


-4-





--------------------------------------------------------------------------------




provided on a non-exclusive basis and nothing in this Agreement shall restrict
or limit the Asset Manager Parties’ ability to provide similar services to any
Person.
(b)    Cooperation. The Company shall (and shall cause its Subsidiaries to)
provide to the Asset Manager Parties and their Affiliates such assistance as is
reasonably necessary for such parties to perform the Services; provided that
nothing in this Section 3.2(b) shall require the Company or any of its
Subsidiaries to incur any out-of-pocket costs or expenses not contemplated by
Section 4.1 unless agreed to in writing by the Company.
(c)    DISCLAIMER OF REPRESENTATIONS AND WARRANTIES. THE COMPANY ACKNOWLEDGES
AND AGREES THAT, EXCEPT AS SET FORTH IN SECTION 3.4 HEREOF: (a) THE SERVICES ARE
PROVIDED AS-IS AND (b) THE ASSET MANAGEMENT PARTIES EXPRESSLY DISCLAIM ANY AND
ALL REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT TO THE SERVICES, INCLUDING WARRANTIES WITH RESPECT TO
MERCHANTABILITY, SUFFICIENCY OR SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
TITLE AND NON INFRINGEMENT.
Section 3.3    Discontinuation of Services.
(a)    Expiration of Services. Upon the expiration of the Services Period, the
obligation of the Asset Manager Parties to provide the Services and this
Agreement shall automatically and immediately terminate, including upon the
earlier termination of the last Services to be provided hereunder.
(b)    Early Termination of Services. Prior to the expiration of the Services
Period, the Company may earlier terminate any or all of the Services by
providing thirty (30) days’ prior written notice of such termination to the
Asset Manager Parties. Unless earlier terminated as set forth above, the
Services shall continue for the Services Period in accordance with the terms set
forth herein, unless otherwise agreed to by the Parties. Such early termination
by the Company shall not affect its obligation to pay any Services Fee that
accrued prior to the effectiveness of such termination. Any termination notice
delivered hereunder shall specify (x) the Service or Services to be terminated
and (y) the effective date(s) of such termination.
(c)    Termination for Material Breach. This Agreement may be terminated by
either Party in the event that the other Party breaches, in any material
respect, any provision of this Agreement and fails to remedy such breach within
thirty (30) days of receipt of written notice from the other Party of such
breach.


-5-





--------------------------------------------------------------------------------




(d)    Effect of Termination. The expiration or termination of this Agreement or
any Services pursuant to this Section 3.3 shall not act as a waiver of any
breach or relieve any Party from Liability for any breach of this Agreement
prior to such expiration or termination or any payment due for Services
performed prior to such expiration or termination. Further, the provisions of
Section 3.2(c), this Section 3.3(d), Section 3.7, Section 5.1, Section 5.3,
Section 5.4, Section 5.5, Section 6.1, through Section 6.3, and Error! Reference
source not found. shall survive any expiration or termination of this Agreement.
Section 3.4    Standard of Performance; Disputes. Subject to the terms and
conditions of this Agreement, the Asset Manager Parties shall perform (or cause
to be performed) the Services (i) in accordance with applicable Law and (ii) in
a manner substantially similar in nature, quantity and quality to the manner in
which such Services have been historically performed, which, for the avoidance
of doubt, shall be no less than (A) a good, timely and workmanlike manner, (B)
with the degree of care, diligence and skill that a reasonably prudent person
would exercise in comparable circumstances, and (C) in a manner that is
consistent with standard practices in the real estate industry. The Asset
Manager Parent and the Company each agree to work together in good faith to
resolve any issues or disputes arising out of the performance of this Agreement
prior to exercising other remedies available at Law. Notwithstanding anything in
this Agreement to the contrary, during the pendency of any dispute with respect
to this Agreement, (i) the Asset Manager Parties shall not withhold any Service
until such Service is validly terminated in accordance with the terms of this
Agreement and (ii) the Company shall not withhold the payment of any Services
Fee in accordance with Section 4.5 below.
Section 3.6    Independent Contractor. In providing Services hereunder, the
Asset Manager Parties, their Affiliates and any Third Party Service Providers
shall act solely as independent contractors. Nothing herein shall constitute or
be construed to be or create in any way or for any purpose a partnership, joint
venture or principal-agent relationship between the Parties. No Party shall have
any power to control the activities and/or operations of the other Party. No
Party shall have any power or authority to bind or commit any other Party. In
providing the Services hereunder, the Asset Manager Parties’ employees and
agents shall not be considered employees or agents of the Company or any of its
Subsidiaries, nor shall the Asset Manager Parties’ employees or agents be
eligible or entitled to any compensation, benefits, or perquisites (including
severance) given or extended to the employees of the Company or any of its
Subsidiaries. For the avoidance of doubt, the Company and its Subsidiaries shall
be solely responsible for the operation of their respective businesses and the
decisions and actions taken in connection therewith.
Section 3.7    Access; Books and Records. During the term of this Agreement and
following the termination of the Services, the Asset Manager Parties shall make
available to the Company all information and materials reasonably requested by
the Company and its Subsidiaries which relate to the operation of the Company
and its Subsidiaries.
ARTICLE IV
SERVICE CHARGES


-6-





--------------------------------------------------------------------------------




Section 4.1    Fees. The fee, rate or amount to be charged for each Service (the
“Services Fee”) shall be mutually agreed by the parties; provided that if the
parties are unable to agree, the Service Fee shall be an amount equal to (i) the
fully-burdened cost actually documented and incurred by the Asset Manager
Parties to directly provide such Service without any markup or margin of profit
(based on the internal transfer pricing of the Asset Manager Parties), plus (ii)
a markup of twenty percent 20%; provided that the overhead portion of such
fully-burdened cost of providing such Service shall in all cases exclude (a)
depreciation, amortization, bad debt expense and impairment expenses, etc.), (b)
all salaries, benefits, reimbursable travel expenses or other compensation
attributable to executive leadership team or board of directors of any Asset
Manager Party or its Affiliates, (c) all salaries, benefits, reimbursable travel
expenses or other compensation attributable to any employees which are not
directly providing the Services to the Company and its Subsidiaries, and (d) any
fee, cost or expense that does not directly benefit the Company or its
Subsidiaries; provided further that the fees, costs or expenses of employees of
the Asset Manager and its Subsidiaries who are not fully dedicated to providing
Services shall be allocated based on the percentage of their time dedicated to
providing Services as documented in good faith by the Asset Manager Parties. For
the avoidance of doubt, the Service Fee shall in no event exceed the amount paid
under the Asset Management Agreement in calendar year 2018 and following the
termination of a Service, the Company shall have no further obligation to pay
any Service Fee in connection with such terminated Service other than any unpaid
Service Fee relating to Services provided prior to such termination.
Section 4.2    Taxes.
(a) In addition to the Services Fee, the Company or its applicable Subsidiary
shall pay all applicable sales, use, value added, or other similar taxes
chargeable on the Services provided for herein, together with any interest and
penalties imposed with respect thereto (“Sales Taxes”), provided, that the
Company and its Subsidiaries shall not be liable for any interest, penalties or
other charges attributable to the Asset Manager Parties’ or their Affiliates’
improper filing relating to Sales Taxes or late payment or failure to remit
Sales Taxes to the relevant taxing authority. The Company or its applicable
Subsidiary shall pay to the Asset Manager Parties any such Sales Taxes within
twenty (20) days of receipt of an invoice with respect thereto. If the Company
or its applicable Subsidiary is exempt from any such Sales Taxes, the Company or
such Subsidiary shall furnish the Asset Manager Parties with a valid and
properly completed resale or exemption certificate, as required under applicable
Law, and the Company or such Subsidiary shall not be required to pay such Sales
Taxes.
(b) If applicable Law requires that an amount in respect of any taxes, levies or
charges be withheld from any payment to the Asset Manager Parties under this
Agreement, the Company shall (i) promptly notify the Asset Manager Parties of
such required withholding, (ii) withhold from amounts otherwise due to the Asset
Manager Parties hereunder any taxes required to be withheld, and (iii) pay such
withheld taxes when due to the applicable taxing authorities. All amounts so
withheld and paid to the applicable taxing authority shall be treated for all
purposes of this Agreement as having been paid to or on behalf of the Asset
Manager Parties.


-7-





--------------------------------------------------------------------------------




Section 4.3    Payment. The Asset Manager Parties shall invoice the Company on a
monthly basis for the Services Fee. If the Services Fee is determined based on
costs or expenses incurred by the Asset Management Parties, such invoice shall
provide a reasonable description and detail of all such costs or expenses used
to calculate such Services Fee. Payment for the Services Fee shall be made
within thirty (30) calendar days after the date of the applicable invoice. All
accrued and unpaid charges for Services shall be due and payable upon
termination of this Agreement with respect to such Services and shall be
invoiced in accordance with this Section 4.3.
Section 4.4    Finance Charge. If the Company fails to make any payment of any
amount within fifteen (15) calendar days of the date such payment was due to the
Asset Manager Parties, a finance charge of two percent (2.0%) per month or, if
less, the maximum rate allowed by applicable Law, shall be payable from the date
of the invoice to the date such payment is received by the Company.
Section 4.5    Disputes. If the Company, acting in good faith, disputes the
amount of any Services Fee invoiced pursuant to Section 4.3, the Company shall,
within sixty (60) days after receipt of an invoice, deliver a written notice to
the Asset Manager Parties notifying them of the amount of the disputed cost or
expense and provide a reasonably detailed description of the reason for the
dispute. The Parties agree to seek to resolve all such disputes expeditiously
and in good faith; provided, however, pending resolution of any dispute, (i) the
Asset Manager Parties shall continue performing Services in accordance with this
Agreement and (ii) the Company shall not withhold the payment of any Services
Fee.
Section 4.6    Audit Rights. Solely for purposes of any cost-based fees, at all
times during the term of this Agreement, the Asset Manager Parties shall
maintain books of account, receipts, disbursements and all other records
relating to the Services performed by the Asset Manager Parties hereunder
(the “Records”). Solely for purposes of any cost-based fees, the Company shall
have the right, upon thirty (30) days’ prior notice to the Asset Manager Parties
and at reasonable times during usual business hours of the Asset Manager
Parties, to audit the Records in respect of the Services Fee included in any
invoice pursuant to Section 4.3. In the event that the audit reveals that the
Company was overbilled, the Company shall deliver a written notice to the Asset
Manager Parties notifying them of such amount and providing a reasonably
detailed description of such overbilling. Upon receipt of such notice, the Asset
Manager Parties will research the items in question in a reasonably prompt
manner and the Parties shall cooperate to resolve any differences.  The Company
shall bear the cost of such audit unless the audit reveals that the Asset
Manager Parties overbilled the Company by five percent (5.0%) or more with
respect to the period being audited, in which case the Asset Manager Parties
shall bear the reasonable costs of such audit; provided, that, the Asset Manager
Parties shall not be responsible for reimbursing the cost of an audit in excess
of the amount the Company was overbilled. Any discrepancy revealed by the audit
and agreed by the Parties or otherwise resolved in accordance with this
Agreement shall be paid promptly to the Company. This Section 4.6 shall survive
termination or expiration of this Agreement for a period of one (1) year.


-8-





--------------------------------------------------------------------------------




ARTICLE V
CONFIDENTIALITY; LIMITATIONS OF LIABILITY;
INDEMNIFICATION


Section 5.1    Confidentiality.
(a)    Each Party, on behalf of itself and its Affiliates, shall keep
confidential the Confidential Information of the other Party obtained or used by
it in connection with this Agreement or provision of the Services and shall not
disclose any such information (or use the same except in furtherance of its
duties and obligations under this Agreement) to unaffiliated third parties,
except: (i) with the prior written consent of the other Party; (ii) to legal
counsel, accountants and other professional advisors; (iii) to third parties who
agree to keep such information confidential by contract or by professional or
ethical duty and who need to know such information to perform the Services; (v)
requested or required by Law or any Governmental Authority process so long as,
to the extent legally permissible and reasonably practicable, the disclosing
Party provides the other Party with reasonable prior written notice of such
disclosure and a reasonable opportunity to contest such disclosure; or (vi) to
comply with reporting, disclosure, filing or other requirements imposed on the
applicable Party.
(b)    In addition to the foregoing, the Asset Manager Parties shall comply (and
ensure that any subcontractor complies) with any applicable law or binding
regulation on data protection or data privacy (“Applicable Privacy Laws”) in
relation to any processing of personal data of the Company or any of its
Subsidiaries in connection with this Agreement (“Relevant Data”). The Asset
Manager Parties shall, and shall cause their Affiliates and Third Party Service
Providers utilized in the performance of the Services to:
(i)    only process the Relevant Data as reasonably necessary to perform its
obligations and exercise its rights under the Agreement;
(ii)    give the Company such information in relation to that processing as it
reasonably requests from time to time to enable the Company and its Subsidiaries
to comply with its obligations under Applicable Privacy Laws;
(iii)    notify the Company in writing if it becomes aware of, or suspects the
occurrence of, any personal data breach in relation to those Applicable Privacy
Laws in respect of the Relevant Data;
(iv)    give the Company such information, assistance and co-operation as it
reasonably requests to enable it and its Subsidiaries to mitigate any adverse
consequences of any personal data breach of which it receives notification under
Section 5.1(b)(iii);
(v)    notify the Company in writing if it receives any communication from a
data subject or competent data protection authority seeking to exercise rights
under, or alleging or proposing to investigate an allegation of breach of,
Applicable Privacy Laws in relation to the Relevant Data; and


-9-





--------------------------------------------------------------------------------




(vi)    ensure that each Third Party Service Provider which has access to
Relevant Data in connection with the Services is bound by a written agreement
imposing on it data security, privacy and related provisions which are compliant
with Applicable Privacy Laws.
Section 5.2    System Security. If any Party is given access to the information
systems of another Party in connection with the performance or receipt of
Services, such Party shall comply with all reasonable security requirements of
the other Party applicable to such access and use and shall not compromise or
circumvent any security or audit measures employed by such other Party. Each
Party shall cooperate and cause its Affiliates to cooperate promptly and fully
(i) in notifying a Party of breaches of the information systems or data security
of such Party; and (ii) with any investigation relating to the information
systems or data security that is carried out by or on behalf of a Party or any
of its Affiliates that arises in connection with this Agreement (such
cooperation to include any relevant information or material in their possession
or under their control). In no event shall a Party disclose the fact of a breach
of another Party’s information systems or data to any Person other than such
other Party without the prior written approval of such other Party, unless such
disclosure is required under applicable Law (in which event, the disclosing
Party shall give as much notice to the other Party as practicable under the
circumstances).
Section 5.3    Indemnity. The Company agrees to indemnify and hold the Asset
Manager Parties and their respective Subsidiaries (each, an “Asset Manager
Indemnitee”) harmless from and against any Liability arising out of, or in
connection with, the performance of the Services provided by such Asset Manager
Indemnitee hereunder, or any use of such Services by the Company or any of
Subsidiaries; provided that notwithstanding the foregoing, nothing contained
herein shall protect or be deemed to protect any Asset Manager Indemnitee
against, or entitle or be deemed to entitle any Asset Manager Indemnitee to
indemnification in respect of any Liability arising out of any Asset Manager
Party’s (i) breach or violation, in any material respect, of this Agreement,
(ii) violation of applicable Law, or (iii) willful misconduct, gross negligence,
fraud or bad faith. Subject to Section 5.5, the Asset Manager shall indemnify
and hold the Company and its Subsidiaries (each, a “Company Indemnitee”)
harmless from and against any Liability arising out of any Asset Manager Party’s
(i) breach or violation of this Agreement, in any material respect, (ii)
violation of applicable Law in the performance of the Services, or (iii) willful
misconduct, gross negligence, fraud or bad faith in the performance of the
Services.
Section 5.4    Indemnification Procedures. In the event that any Asset Manager
Indemnitee or any Company Indemnitee is entitled to be indemnified under this
Agreement (together, the “Indemnified Parties” and each an “Indemnified Party”),
such Indemnified Party shall promptly notify the other Party (the “Indemnifying
Party”) in writing of any pending or threatened action, claim or demand that the
Indemnified Party has determined gives or would reasonably be expected to give
rise to a right of indemnification under this Agreement (including a pending or
threatened action, claim or demand asserted by a third Party against the
Indemnified Party, such claim being a “Third Party Claim”), describing in
reasonable detail the facts and circumstances with respect to the subject matter
of such action, claim or demand to the extent then known; provided, however,
that the failure to provide such notice shall not release the Indemnifying Party
from any of its obligations under this Article V except to the extent that the
Indemnifying Party is actually prejudiced by such failure. The Indemnifying
Party shall be entitled to assume or maintain the defense of any


-10-





--------------------------------------------------------------------------------




Third Party Claim unless (i) the Third Party Claim seeks, in addition to or in
lieu of monetary damages, any injunction or other equitable relief against the
Indemnified Party (or any Affiliates thereof) or (ii) the Third Party Claim
relates to or arises in connection with any criminal proceeding, action,
indictment, allegation or investigation. No Indemnified Party will consent to
the entry of any judgment or enter into any settlement or compromise with
respect to a Third Party Claim without the prior written consent of the
Indemnifying Party (not to be unreasonable withheld, conditioned or delayed);
provided that, notwithstanding the foregoing, the Indemnified Party shall have
the right to pay or settle any such claim if it irrevocably waives in a writing
delivered to the Indemnifying Party any right to indemnity therefor under this
Agreement. Further, no Indemnifying Party will consent to the entry of any
judgment or enter into any settlement or compromise with respect to a Third
Party Claim without the prior written consent of the Indemnified Party (not to
be unreasonable withheld, conditioned or delayed) unless the settlement or
compromise includes an unconditional release of the Indemnified Parties.
Section 5.5.    Limitation of Liability. IN NO EVENT SHALL ASSET MANAGER HAVE
ANY LIABILITY UNDER THIS AGREEMENT IN EXCESS OF THE FEES PAID TO IT HEREUNDER.
IN NO EVENT SHALL ANY PARTY BE LIABLE TO ANY OTHER PARTY OR ANY OF ITS
AFFILIATES OR REPRESENTATIVES, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE
AND STRICT LIABILITY) OR OTHERWISE, AT LAW OR EQUITY, FOR ANY SPECIAL, INDIRECT,
PUNITIVE OR CONSEQUENTIAL DAMAGES, UNLESS AWARDED TO A THIRD PARTY IN
CIRCUMSTANCES IN WHICH AN INDEMNIFYING PARTY IS RESPONSIBLE HEREUNDER.
ARTICLE VI
ADDITIONAL CONSIDERATIONS


Section 6.1    Company Board of Directors. To the extent the Company has not
consummated an NRE Change of Control or internalization of the management of the
Company prior to the time the Asset Manager would be entitled to nominate its
Designated Director (as defined in the Asset Management Agreement) for purposes
of the 2019 stockholder’s meeting of the Company, the Asset Manager hereby
agrees it will nominate a current employee of the Asset Manager. The Asset
Manager further agrees that upon the termination of the Asset Management
Agreement, the Asset Manager shall cause any Designated Director then on the
Board of Directors of the Company to resign effective immediately.
Section 6.2    Voting Agreement. The Parties hereby agree that in connection
with any NRE Change of Control which has been approved by the Board of Directors
of the Company, Asset Manager Parent and its Affiliates shall enter into a
customary voting agreement with the applicable Counterparty thereto, agreeing to
vote their shares of Common Stock in favor of such NRE Change of Control.


-11-





--------------------------------------------------------------------------------




Section 6.3    No Setoff; Withholding. There shall be no right of setoff with
respect to any claim, debt or obligation against payments to any Party or any of
its respective Affiliates under this Agreement. Notwithstanding anything to the
contrary herein, any and all payments made pursuant to this Agreement shall be
made free and clear of any deduction or withholding.
Section 6.4    2018 Incentive Fee. The Company hereby agrees it will pay the
2018 Incentive Fee in cash.
ARTICLE VII
MISCELLANEOUS
Section 7.1    Amendment. Any provision of this Agreement may be amended or
waived if, and only if, such amendment, termination is in writing and signed, in
the case of an amendment, by the Company and the Asset Manager, or in the case
of a waiver, by the Party against whom such waiver is intended to be effective.
No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
Section 7.2    Notices. All notices, requests, claims, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed sent, given and delivered (a) immediately if delivered by personal
delivery, (b) one (1) Business Day after deposit with an overnight delivery
service (with charges prepaid), (c) on the date of delivery, after deposit in
the mail via registered or certified mail (postage prepaid, return receipt
requested) to the Parties at the following addresses (or at such other address
for a Party as shall be specified by like notice), and (d) upon confirmation of
receipt if given by electronic mail or other customary means of electronic
communication as provided below:
If to the Asset Manager or Asset Manager Parent:
Colony Capital, Inc.
515 S. Flower Street, 44th Floor
Los Angeles, California 90074
Attention: Director, Legal


If to the Company:


NorthStar Realty Europe Corp.
7 St. Paul Street
Suite 820
Baltimore, Maryland 21202
Attention: General Counsel




-12-





--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:
Fried, Frank, Harris, Shriver & Jacobson LLP
1 New York Plaza
New York, New York 10004
Attention: Steven Scheinfeld



Section 7.3    Assignment; Binding Effect; No Delegation of Services. This
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective successors, legal representatives and permitted assigns.
Notwithstanding the foregoing, except as expressly provided in this Agreement,
no Party to this Agreement may assign any of its rights or delegate any or all
of its obligations under this Agreement without the express prior written
consent of the other Party hereto and any purported assignment in violation of
the foregoing shall be null and void.
Section 7.4    Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such a determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
Section 7.5    Governing Law, etc. This Agreement, and all actions (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement, the transactions contemplated hereby or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
Law of the State of New York, without regard to the choice of Law or conflicts
of Law principles thereof. The Parties expressly waive any right they may have,
now or in the future, to demand or seek the application of a governing Law other
than the Law of the State of New York.
Section 7.6    Jurisdiction; WAIVER OF JURY TRIAL.
(a)    Each of the parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York in New York County or, if such court shall not have
jurisdiction, the United States District Court for the Southern District of New
York, , and any appellate court from any appeal thereof, in any action arising
out of or relating to this Agreement or the transactions contemplated hereby or
the negotiation, execution or performance hereof or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (i) agrees not to commence any such action
except in such courts, (ii) agrees that any claim in respect of any such action
may be heard and determined in the Supreme Court of the State of New York in New
York County or the United States District Court for the Southern District of New
York, to the extent permitted by Law, (iii) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now


-13-





--------------------------------------------------------------------------------




or hereafter have to the laying of venue of any such action in the Supreme Court
of the State of New York in New York County or the United States District Court
for the Southern District of New York, and (iv) waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of
such action in the Supreme Court of the State of New York or the United States
District Court for the Southern District of New York. Each of the parties agrees
that a final judgment in any such action shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law. Each party irrevocably consents to service of process in the manner
provided for with respect to notices in Section 7.2. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by Law.
(b)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.6(b).
Section 7.7    Expenses. Except as otherwise expressly provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be borne by the Party incurring such
costs and expenses.
Section 7.8     Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party shall have received a counterpart hereof
signed by the other Party. Until and unless each Party has received a
counterpart hereof signed by the other Party, this Agreement shall have no
effect and no Party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication). The
exchange of a fully executed Agreement (in counterparts or otherwise) by
electronic transmission in .PDF or other equivalent format or by facsimile shall
be sufficient to bind the Parties to the terms and conditions of this Agreement.


-14-





--------------------------------------------------------------------------------




Section 7.9    Force Majeure. The Asset Manager and the Asset Manager Parent
shall be temporarily excused from performance under this Agreement if any force
majeure, including but not limited to disaster, hurricane, fire, war, civil
commotion, strike, labor shortage, slowdown, or the unavailability of labor,
governmental regulation, energy shortage, or other occurrence beyond the
reasonable control of the Asset Manager or the Asset Manager Parent, as
applicable, should have happened and made it impossible for the Asset Manager or
the Asset Manager Parent, as applicable, to perform its obligations under this
Agreement. In any such event, the obligations of the Asset Manager or the Asset
Manager Parent, as applicable, under this Agreement shall be postponed for such
time as its performance is suspended or delayed on account thereof. In such
event, the Asset Manager or the Asset Manager Parent, as applicable, will notify
the Company, in writing, upon learning of the occurrence of such event of force
majeure. Upon the occurrence of the force majeure event, the Asset Manager or
the Asset Manager Parent, as applicable, will use commercially reasonable
efforts to resume its performance with the least practicable delay.
Section 7.10    Construction. For the purposes of this Agreement, (a) words in
the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section and paragraph are references to the
Articles, Sections and paragraphs to this Agreement unless otherwise specified;
(c) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or similar
words refer to this entire Agreement; (d) references to “$” shall mean U.S.
dollars; (e) the word “including” and words of similar import when used in this
Agreement shall mean “including without limitation,” unless otherwise specified;
(f) the word “or” shall not be exclusive; (g) references to “written” or “in
writing” include in electronic form; (h) provisions shall apply, when
appropriate, to successive events and transactions; (i) the headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement; (j) the Parties have each
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or burdening either Party by virtue of the authorship
of any of the provisions in this Agreement; (k) a reference to any Person
includes such Person’s successors and permitted assigns; (l) any reference to
“days” means calendar days unless Business Days are expressly specified; and
(m) when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded and if
the last day of such period is not a Business Day, the period shall end at the
close of business on the next succeeding Business Day.
Section 7.11    Entire Agreement. This Agreement, together with the Employee
Transition Agreement, constitute the entire agreement among the parties with
respect to the matters covered hereby and supersede all previous written, oral
or implied understandings among them with respect to such matters.
[Remainder of page intentionally left blank; Signature Page Follows]




-15-





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.
CNI NRE ADVISORS, LLC




By: /s/ RONALD M. SANDERS
Name: Ronald M. Sanders
    Title: Vice President & Secretary
COLONY CAPITAL OPERATING COMPANY LLC
By: /s/ RONALD M. SANDERS
Name: Ronald M. Sanders
    Title: Vice President & Secretary
NORTHSTAR REALTY EUROPE CORP.




By: /s/ JUDITH A. HANNAWAY
Name: Judith A. Hannaway
Title: Lead Independent Director






-16-





--------------------------------------------------------------------------------






Exhibit A
INTERNALIZATION AGREEMENT
This INTERNALIZATION AGREEMENT (this “Agreement”), dated as of [___] [•], 2019,
is made and entered into by and between NorthStar Realty Europe Corp., a
Maryland corporation (the “Company”), CNI NRE Advisors, LLC, a Delaware limited
liability company (the “Manager”), and Colony Capital Operating Company LLC, a
Delaware limited liability company (the “Asset Manager Parent”, and together
with Manager, the “Asset Manager Parties”). Capitalized terms used herein but
not defined shall have the meanings ascribed to them in the Management Agreement
(defined below).
WHEREAS, the Manager provides certain services to the Company and its
Subsidiaries pursuant to that certain Amended and Restated Asset Management
Agreement, dated as of November 9, 2017 by and between the Company and the
Manager (as amended, restated, updated or modified from time to time, the
“Management Agreement”), as amended by that certain Amendment No. 1 dated as of
November 7, 2018 (the “Amendment”);
WHEREAS, the Amendment contemplates the possible internalization of the
management of the Company (the “Internalization”);
WHEREAS, in accordance with the terms of the Transition Agreement, dated as of
April 23, 2019, among the parties hereto (the “Transition Agreement”), on the
Internalization Termination Date (as defined in the Transition Agreement) this
Agreement came into effect; and
WHEREAS, the Company and the Manager desire to address and set forth certain
covenants and agreements to be followed in connection with the Internalization.
NOW, THEREFORE, for the mutual promises made herein and in the other agreements
executed by the parties concurrently herewith or contemplated hereby, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:


ARTICLE I.

COVENANTS
Section 1.01    No Hire; Non-Solicitation. As from the date of this Agreement
and for a period of one year from the Internalization Termination Date, the
Asset Manager Parties shall not, and shall cause their respective affiliates not
to solicit any of the Company Employees to leave their employment with the
Company or the relevant subsidiary, or to hire or in any way employ, engage
and/or make use of the services of any such Company Employees while engaged by
the Company or any of its subsidiaries; provided that Asset Manager Parties
shall not be precluded from soliciting or hiring any Company Employee, who is
not an executive officer of the Company, who responds to general solicitations
for employment made by the Asset Manager Parties not specifically directed at
the Company Employees or responds to an executive or employee search




--------------------------------------------------------------------------------





firm where such search firm was not directly or indirectly directed by the Asset
Manager Parties to contact any Company Employee, in each case and whom none of
the Asset Management Parties have directly or indirectly solicited prior to such
general or search firm solicitation .
Section 1.02    Cooperation on Post-Closing Tax MattersSection. The Company and
Manager each shall cooperate fully, as and to the extent reasonably requested by
the other party, in connection with the preparation and filing of any return,
amended return or other report (including elections, declarations, disclosures,
schedules, estimates and information returns) required to be filed with any
taxing authority with respect to any Tax (“Tax Return”) and any audit or other
proceeding with respect to all U.S. federal, state, provincial, local or foreign
taxes, charges, fees, levies or other assessments, however denominated,
including all net income, gross income, gains, gross receipts, sales, use, ad
valorem, goods and services, capital, production, transfer, franchise, windfall
profits, license, withholding, payroll, employment, disability, employer health,
excise, estimated, severance, stamp, occupation, property, environmental,
unemployment or other taxes, custom duties, fees, assessments or charges,
together with any interest and any penalties, additions to tax or additional
amounts imposed by any taxing authority (collectively, “Taxes”). Such
cooperation shall include the retention and (upon the other party’s reasonable
request) the provision of records and information which are reasonably relevant
to any such audit or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. For the period during which the applicable
statute of limitations is open, the parties agree (a) to retain all books and
records with respect to Tax matters pertinent to Manager and the Company
relating to any pre-closing Tax period, and to abide by all record retention
agreements entered into with any Tax authority and (b) if the other party so
requests, the Company or Manager, as the case may be, shall allow the other
party to take possession of such books and records. The Asset Management Parties
agree to promptly notify the Company in the event that NorthStar Realty Finance
Corporation is audited by the U.S. Internal Revenue Service with respect to its
qualification as a real estate investment trust for its 2015 tax year, and
provide such information in connection therewith that the Company may reasonably
request.
Section 1.03     Litigation Support        In the event and for so long as any
party is actively contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand (“Proceeding”) in
connection with, arising out of, or in any way related to the period during
which services were provided pursuant to the Management Agreement or the
Transition Agreement, the other party will provide reasonable cooperation to the
contesting or defending party and its legal counsel in the contest or defense;
reasonably make its officers, employees, agents and other personnel available
during regular business hours upon request for a reasonable amount of time; and
provide such access to its books and records as shall be reasonably necessary in
connection with such contest or defense, at the sole cost and expense of the
requesting party. The requesting party shall have the right to make copies of
such books and records; provided, however, that (i) the foregoing right of
access shall not be exercisable in such a manner as to interfere unreasonably
with the normal operations and business of the other party and (ii) the parties
are under no obligation to disclose to the requesting party or its
representatives any information the disclosure of which is restricted by
contract or applicable law or would result in the waiver of any attorney-client,
work product or other applicable privilege or contravene any law, rule,
regulation, order, judgment, or decree. The requesting party shall not, and
shall cause each other person with


--2-

--------------------------------------------------------------------------------





whom it shares any such information, including its officers, directors and
representatives not to, disclose any information to which they have access
pursuant to this Section 1.03 except (i) as required by law, (ii) with the prior
written consent of the disclosing party, which consent shall not be unreasonably
withheld, (iii) in connection with any proceeding involving the requesting party
(provided that the requesting party shall use reasonable efforts to file any
documents or information obtained from the other party under seal or in redacted
form in the event of litigation) or (iv) when such information becomes available
to the public generally, through sources other than the requesting party. This
Section shall not apply to controversies or litigation between the parties or to
any situation in which their legal interests are adverse. Each party agrees to
reimburse each other for reasonable out-of-pocket costs and expenses, including
attorneys’ fees, but excluding officers’ or employees’ salaries, incurred by the
other party in connection with providing individuals and witnesses pursuant to
this Section 1.03.
Section 1.04    Transfer of Books and Records. The Asset Manager Parties agree
that all records maintained for the Company and any subsidiary are the property
of the Company and/or such subsidiary and promptly following the date hereof
will surrender to the Company all such records (in such format as reasonably
requested by the Company); provided, that, the Asset Manager Parties may retain
a copy of the Company’s records for internal retention purposes, which will be
subject to the confidentiality provisions under the Transition Agreement. To the
extent that any books and records pertain to both the Manager and the Company,
the Manager may redact such books and records as necessary to remove information
solely relating to the Manager or provide a full copy subject to the
confidentiality provisions under the Transition Agreement. For the seven (7)
year period following the date hereof, the Asset Manager Parties shall cause
their employees, counsel, auditors and other representatives to answer questions
and provide information to assist the Company (A) to comply with its (and its
subsidiaries’) reporting, disclosure, filing or other requirements (including
under applicable securities laws), and (B) to prepare its (and its
subsidiaries’) financial statements or tax returns, or in order to satisfy
audit, accounting or other similar requirements. Access to such persons shall be
granted during normal business hours at a location and in a manner reasonably
calculated to minimize disruption to such Persons and the parties. Each party
agrees to reimburse each other for reasonable out-of-pocket expenses, including
attorneys’ fees, but excluding officers’ or employees’ salaries, incurred by the
other party in connection with providing such access pursuant to this Section
1.04.
Section 1.05    Information Support. At any time while any of the Asset Manager
Parties or their affiliates has one or more classes of securities registered
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and is the beneficial owner (within the meaning of the Exchange Act) of
more than 5% of any class of outstanding securities of the Company, the Company
shall use commercially reasonable efforts to deliver to such beneficial owner,
at such beneficial owner’s reasonable request, such information or documentation
as may be required, to satisfy or demonstrate compliance with any legal,
regulatory or disclosure obligation such beneficial owner may have under the
Exchange Act or other federal securities laws or otherwise.
ARTICLE II.
MISCELLANEOUS PROVISIONS


--3-

--------------------------------------------------------------------------------





Section 2.01    Amendment. Any provision of this Agreement may be amended or
waived if, and only if, such amendment, termination is in writing and signed, in
the case of an amendment, by the Company and the Manager, or in the case of a
waiver, by the party against whom such waiver is intended to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
Section 2.02    Notices. All notices, requests, claims, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed sent, given and delivered (a) immediately if delivered by personal
delivery, (b) one (1) Business Day after deposit with an overnight delivery
service (with charges prepaid), (c) on the date of delivery, after deposit in
the mail via registered or certified mail (postage prepaid, return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice), and (d) upon confirmation of
receipt if given by electronic mail or other customary means of electronic
communication as provided below:
If to the Manager or Asset Manager Parent:
Colony Capital, Inc.
515 S. Flower Street, 44th Floor
Los Angeles, California 90074
Attention: Director, Legal


If to the Company:
NorthStar Realty Europe Corp.
7 St. Paul Street
Suite 820
Baltimore, Maryland 21202
Attention: General Counsel
Section 2.03    Assignment; Binding Effect; No Delegation of Services. This
Agreement is binding upon and inures to the benefit of the parties hereto and
their respective successors, legal representatives and permitted assigns.
Notwithstanding the foregoing, except as expressly provided in this Agreement,
no party to this Agreement may assign any of its rights or delegate any or all
of its obligations under this Agreement without the express prior written
consent of the other party hereto and any purported assignment in violation of
the foregoing shall be null and void.
Section 2.04    Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
governmental authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.


--4-

--------------------------------------------------------------------------------





Section 2.05    Governing Law, etc. This Agreement, and all actions (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement, the transactions contemplated hereby or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
Law of the State of New York, without regard to the choice of Law or conflicts
of Law principles thereof. The parties expressly waive any right they may have,
now or in the future, to demand or seek the application of a governing Law other
than the Law of the State of New York.
Section 2.06    Jurisdiction; WAIVER OF JURY TRIAL.
(a)    Each of the parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York in New York County or, if such court shall not have
jurisdiction, the United States District Court for the Southern District of New
York, and any appellate court from any appeal thereof, in any action arising out
of or relating to this Agreement or the transactions contemplated hereby or the
negotiation, execution or performance hereof or for recognition or enforcement
of any judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (i) agrees not to commence any such action except in such
courts, (ii) agrees that any claim in respect of any such action may be heard
and determined in the Supreme Court of the State of New York in New York County
or the United States District Court for the Southern District of New York, to
the extent permitted by Law, (iii) waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such action in the Supreme Court of the State of New York
in New York County or the United States District Court for the Southern District
of New York, and (iv) waives, to the fullest extent permitted by Law, the
defense of an inconvenient forum to the maintenance of such action in the
Supreme Court of the State of New York or the United States District Court for
the Southern District of New York. Each of the parties agrees that a final
judgment in any such action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each party irrevocably consents to service of process in the manner provided for
with respect to notices in Section 2.02. Nothing in this Agreement will affect
the right of any party to this Agreement to serve process in any other manner
permitted by Law.
(b)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (IV) IT HAS


--5-

--------------------------------------------------------------------------------





BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 2.06(b).
Section 2.07    Expenses. Except as otherwise expressly provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be borne by the party incurring such
costs and expenses.
Section 2.08    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party shall have received a counterpart hereof
signed by the other party. Until and unless each party has received a
counterpart hereof signed by the other party, this Agreement shall have no
effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication). The
exchange of a fully executed Agreement (in counterparts or otherwise) by
electronic transmission in .PDF or other equivalent format or by facsimile shall
be sufficient to bind the parties to the terms and conditions of this Agreement.
Section 2.09    Construction. For the purposes of this Agreement, (a) words in
the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section and paragraph are references to the
Articles, Sections and paragraphs to this Agreement unless otherwise specified;
(c) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or similar
words refer to this entire Agreement; (d) references to “$” shall mean U.S.
dollars; (e) the word “including” and words of similar import when used in this
Agreement shall mean “including without limitation,” unless otherwise specified;
(f) the word “or” shall not be exclusive; (g) references to “written” or “in
writing” include in electronic form; (h) provisions shall apply, when
appropriate, to successive events and transactions; (i) the headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement; (j) the parties have each
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the parties and no presumption or burden of
proof shall arise favoring or burdening either party by virtue of the authorship
of any of the provisions in this Agreement; (k) a reference to any Person
includes such Person’s successors and permitted assigns; (l) any reference to
“days” means calendar days unless Business Days are expressly specified; and
(m) when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded and if
the last day of such period is not a Business Day, the period shall end at the
close of business on the next succeeding Business Day.
Section 2.10    Entire Agreement. This Agreement, together with the Transition
Agreement and Employee Transition Agreement constitute the entire agreement
among the parties with respect to the matters covered hereby and supersede all
previous written, oral or implied understandings among them with respect to such
matters.
Section 2.11    Effectiveness. The effectiveness of this Agreement and the
transactions contemplated herein shall be conditioned upon the occurrence of the
Internalization Termination Date. In the event that the Internalization
Termination Date does not occur on or prior to the


--6-

--------------------------------------------------------------------------------





Outside Date, this Agreement shall not take effect and shall automatically
terminate without any further action by any party and shall be void ab initio.










[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--7-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their representatives on the date first written above.
MANAGER
CNI NRE Advisors, LLC
    a Delaware limited liability company

By:                
Name:
Title:
ASSET MANAGER PARENT
COLONY CAPITAL OPERATING COMPANY LLC
a Delaware limited liability company

    By:                
Name:
Title:
COMPANY
NORTHSTAR REALTY EUROPE CORP.,
    a Maryland corporation

    By:                
Name:
Title:













